Gray, C. J.
The plaintiff’s own testimony showed that he was travelling on the Lord’s day on a matter of his own secular *65business, and not from the pressure of any “necessity” upon himself, or “ charity ” towards any other person, upon any possible interpretation of those words. He cannot therefore maintain this action. Gen. Sts. c. 84, § 2. Bosworth v. Swansey, 10 Met. 363. Jones v. Andover, 10 Allen, 18. Stanton v. Metropolitan Railroad, 14 Allen, 485. Commonwealth v. Sampson, 97 Mass. 407. Commonwealth v. Josselyn, Ib. 411. Exceptions overruled.